Citation Nr: 0822381	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-31 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable disability rating prior 
to April 20, 2007 for sarcoidosis, and for a rating in excess 
of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1974 to June 
1979, and from December 1980 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO), in which the RO granted service 
connection for sarcoidosis and evaluated the disability as 
zero percent disabling. 

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in October 2005.  

The Board remanded the veteran's case for further development 
in May 2006 and February 2007.  

In September 2007, the rating for sarcoidosis was increased 
to 
10 effective April 20, 2007.  The veteran has not indicated 
that he is satisfied with the currently assigned 10 percent 
disability rating.  Consequently, the issue of entitlement to 
a disability evaluation in excess of 10 percent for 
sarcoidosis remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].


FINDINGS OF FACT

1.  Prior to April 20, 2007, clinical evidence revealed that 
the veteran's sarcoidosis was in remission; the results of an 
April 2003 pulmonary function test (PFT) are unavailable.  

2.  From April 20, 2007, clinical evidence still shows that 
the veteran's sarcoidosis is in remission; however, an April 
2007 PFT reveals that after bronchodilator forced expiratory 
volume in one second (FEV-1) was 93.3 percent of predicted 
and (FEV- 1)/forced vital capacity (FVC) was 71 percent.  


CONCLUSION OF LAW

The schedular criteria for an initial compensable disability 
rating prior to April 20, 2007 for sarcoidosis, and for a 
rating in excess of 10 percent thereafter have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Codes (DC) 6600, 6846 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).



The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
February 2002, prior to the initial adjudication of his 
service connection claim in the September 2003 rating 
decision at issue.  

Regarding the initial rating issue, the Board notes that 
under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in a September 2003 rating decision, 
awarded the veteran service connection for sarcoidosis and 
assigned an initial zero percent rating from January 23, 
2002.  Thus, the veteran's sarcoidosis claim was 
substantiated in September 2003 and VA no longer has any 
further duty to notify the veteran on how to substantiate his 
claim.  Rather, VA is required to fulfill its statutory 
duties under 38 U.S.C.A. § 7105.  

The veteran has appealed for a higher initial rating for 
sarcoidosis.  As noted in the Introduction, the RO increased 
the rating to 10 percent from April 20, 2007.  On review of 
the record, the Board notes that in May 2006 and March 2007 
the RO sent the veteran letters which advised him of the 
evidence required to obtain a higher rating.  The schedular 
criteria were specifically set out in the September 2004 
statement of the case and the September 2007 supplemental 
statement of the case.  The Board further notes that during 
his October 2005 the veteran showed actual knowledge of the 
criteria for establishing a higher rating.  See hearing 
transcript, pages 3-5.  Seeing as the veteran clearly had an 
understanding of what was required to establish a higher 
initial rating, the Board determines that any defect in VCAA 
notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the higher initial 
rating claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
and private medical records, a private physician's statement, 
and reports of VA examinations.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  In June 2006 and October 
2007, the veteran indicated that he had no other information 
or evidence to submit. 

In the February 2007 remand, the Board requested that the RO 
obtain any VA medical records pertaining to the veteran's 
sarcoidosis, from April 2003 to the present, including a 
report of an April 2003 PFT.  Subsequently, VA medical 
records dated from April 2002 to October 2006 were associated 
with the claims file; however, the April 2003 PFT was not 
available.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

Sarcoidosis is evaluated under 38 C.F.R. § 4.97, DC 6846.  A 
0 percent rating requires chronic hilar adenopathy or stable 
lung infiltrates without symptoms or physiologic impairment; 
a 30 percent rating requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control warrants a 60 percent evaluation.  Cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment requires a 100 percent 
evaluation.

Active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of DC 6600 and 
extra-pulmonary involvement under the specific body system 
involved.  38 C.F.R. § 4.97, DC 6846.

Therefore, since sarcoidosis may be rated as chronic 
bronchitis, DC 6600 is also relevant to the rating of the 
veteran's disability.

Diagnostic Code 6600 provides as follows: A 100 percent 
disability rating is warranted for chronic bronchitis for 
forced expiratory volume in one second of (FEV-1) less than 
40 percent of predicted value, or; the ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEB-1/FVC less than 40 percent, or; diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)) less than 40 percent predicted or; maximum 
exercise capacity less than 15 ml/kg/minutes oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure) or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

A 60 percent rating is warranted for FEV-1 of 40 to 55 
percent predicted or; FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

A 30 percent rating is warranted for FEV-1 of 56 to 70 
percent predicted or; FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56 to 65 percent predicted.

A 10 percent rating is warranted for FEV-1 of 71 to 80 
percent predicted or; FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66 to 80 percent predicted.

Analysis

In the September 2003 rating decision at issue, the RO 
granted service connection for sarcoidosis and initially 
assigned a zero percent rating effective January 23, 2002.  
The veteran appealed for a higher initial rating.  See 
Fenderson, supra.  In September 2007, the disability rating 
was increased to 10 percent effective April 20, 2007.  

I.  Higher than zero percent prior to April 20, 2007.

On VA examination in April 2003, it was noted that a 
diagnosis of sarcoidosis was established in October 1997, 
that the veteran was subsequently started on high doses of 
steroids, and that the sarcoidosis went into remission and he 
was able to go off steroids in 1999.  [This history was 
confirmed by an April 2003 statement from Dr. E.C., the 
veteran's treating physician.]  On physical examination, the 
lungs were clear to auscultation.  X-ray revealed a normal 
chest, including clear lung fields.  It was noted that a PFT 
conducted in April 2003 revealed no abnormalities except a 
slight decrease in FEF 25-75 which may suggest small airways 
disease.  The diagnosis was sarcoidosis with pulmonary and 
central nervous system involvement, in remission.  

Based on this evidence, the Board finds that the veteran's 
sarcoidosis does not warrant a compensable rating under DC 
6846.  The evidence clearly shows that the sarcoidosis is in 
remission.  

The Board also finds that the condition does not warrant a 
compensable rating under DC 6600.  While the record reflects 
that a PFT was conducted in April 2003, the results are not 
of record.  As noted above, the RO attempted to obtain the 
April PFT but was unsuccessful; it was determined that it was 
unavailable.  Without the PFT it cannot be confirmed that the 
results showed FEV-1 of 71 to 80 percent predicted, FEV-1/FVC 
of 71 to 80 percent, or DLCO (SB) 66 to 80 percent predicted.  

The veteran's symptoms have not been severe enough to warrant 
a higher rating at any time since the effective date of his 
award, so his rating cannot be "staged" because zero percent 
represents his maximum level of disability  See Fenderson, 12 
Vet. App. at 125-26.  See also 38 C.F.R. § 4.7.

II.  Higher than 10 percent from April 20, 2007.  

The veteran was afforded a VA examination on April 20, 2007.  
At that time, it was noted that the veteran's sarcoidosis was 
still in remission and that he had not had any further 
evaluations for the condition except for a PFT conducted the 
day before.  The PFT showed that post bronchodilator FEV1 was 
93.3 percent of predicted and that FEV1/FVC was 71 percent.  
Chest x-rays revealed no change since previous x-rays in 
April 2003 and were interpreted as showing no acute 
cardiopulmonary abnormality.  It was noted that because FVC 
was 105 percent of predicted and because chest x-rays did not 
show any acute pulmonary abnormality the DLCO was not done.  
The diagnosis was sarcoidosis with pulmonary and central 
nervous system involvement, in remission.  

Based on this evidence, the veteran's sarcoidosis does not 
warrant a rating higher than 10 percent from April 20, 2007.  
The evidence continues to show that the veteran's sarcoidosis 
remains in remission.  Therefore, a higher rating is clearly 
not warranted under DC 6846.  

The criteria for a higher rating under DC 6600 have also not 
been met.  The April 2007 PFT showed that after 
bronchodilator FEV-1 was 93.3 percent of predicted and FEV- 
1/FVC was 71 percent.  These findings are not severe enough 
to warrant a higher 30 percent evaluation, which requires 
that his FEV-1 or FEV-1/FVC be from 56 to 70 percent of 
predicted value.

The veteran's symptoms have not been severe enough to warrant 
a higher rating at any time since the effective date of his 
award, so his rating cannot be "staged" because 10 percent 
represents his maximum level of disability  See Fenderson, 12 
Vet. App. at 125-26.  See also 38 C.F.R. § 4.7.


ORDER

Entitlement to an initial compensable disability rating prior 
to April 20, 2007 for sarcoidosis, and for a rating in excess 
of 10 percent thereafter is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


